      Case 1:16-cv-04412-RA-RWL Document 24 Filed 11/29/18 Page 1 of 2




                                              November 29, 2018

Via ECF
United States District Court
Southern District of New York
40 Foley Square, Room 2203
New York, NY 10007
Attn: Judge Ronnie Abrams


              Re: Ortiz v. Café 71, et. al.
                  16-cv-4412 (RA) (JCF)

Dear Judge Abrams:

      We represent Café 71, Inc., Alexander Zarwi, Balwinder Singh and Kadra
Zarwi in this matter, and write pursuant to this Court’s November 20th Order.

       On November 27, 2018 I spoke with Alexander Zaewi and Kadra Zarwi by
telephone and read to them Your Honor’s November 20th Order in its entirety, and
answered their questions. I then read to them the letter Plaintiff’s counsel had
submitted to the Court via ECF earlier that day, and answered their questions about
opposing counsel’s correspondence to the Court. Defendants indicated that they
understood Plaintiff’s June 20, 2017 letter to express the compromised result of
negotiations, rather than the most Plaintiff could possibly recover if he prevailed
on every fact he contended and every conclusion of law he proposed. Defendants
did not consider Plaintiff’s June 20, 2017 letter to be the “best case” he could
prove. Both Alexander and Kadra Zarwi expressed awareness that the negotiated
compromises reflected in the settlement agreement would likely be less expensive
than attempting to prevail on their own best case scenario at trial. Defendants
expressed an understanding of the risk of an adverse finding on one or more of
Plaintiff’s factual contentions. Defendants considered the potential consequences
of increasing their risk of a verdict in excess of the settlement amount.
      Case 1:16-cv-04412-RA-RWL Document 24 Filed 11/29/18 Page 2 of 2



       Immediately after speaking with Mr. and Mrs. Zarwi, I then forwarded to
them via email and PDF the Court’s November 20th Order, Plaintiff’s counsel’s
June 20, 2017 fairness letter to the Court, the parties’ proposed settlement
agreement and Plaintiff’s counsel’s November 27, 2018 explanatory letter to the
Court.

       On November 28, 2018 I spoke again with Alexander Zaewi and Kadra
Zaewi who confirmed they had shown to Balwinder Singh all the documents I had
sent to the Zarwi’s the day before. On November 29, 2018 I spoke to Balwinder
Singh by telephone, who confirmed he had received the documents I’d sent to Mr.
and Mrs. Singh. The individual Defendants have discussed among themselves the
Court’s Order of November 20, 2018, the proposed settlement agreement, and the
Plaintiff’s counsel’s letters to the Court. After several days of consideration and
discussion, there is no disagreement among the defendants to approve the proposed
settlement agreement.

       Accordingly, I now affirm that each individual Defendant and the corporate
representative has been shown the Court’s November 20 Order, the June 20, 2017
fairness letter, and the proposed settlement agreement. Each of the Defendants
have elected to avoid the only two certainties in litigation; aggravation and
expense. Accordingly, the Defendants have directed me to advise the Court that
each individual defendant and the corporation have approved the proposed
settlement agreement.

      Please contact me if the Court has any further questions.


                                             Respectfully submitted,

                                             /S/Douglas Weiner
                                             Douglas Weiner
Cc: All ECF recipients
